DETAILED ACTION
This non-final rejection is responsive to the claims filed 10 December 2020.  Claims 1-20 are pending.  Claims 1 and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10-12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaflik (US 2021/0292008 A1) hereinafter known as Shaflik.

Regarding independent claim 1, Shaflik teaches:
an aviation sub-system that is part of an aircraft, where the status of the aviation subsystem is indicated by an item on the electronic checklist;  (Shaflik: Figs. 2A-2C and ¶[0052]-¶[0053]; Shaflik teaches a checklist display that includes information describing a fault condition and a system associated with the fault condition.)
...
an onboard computer system that monitors the completion of the item on the electronic checklist, where the computer system determines, the status of the aviation sub-system as required by the item on the electronic checklist, and the operational condition of the sensor that monitors the status of aviation sub-system; and  (Shaflik: Figs. 2A-2C and ¶[0052]-¶[0063]; Shaflik teaches monitoring completion of checklist items, including descriptors of the system associated with or affected by the fault condition.  ¶[0057] further teaches displaying CONTEXT DATA_1 and the CONTEXT DATA_2 which include a sensor reading that falls within a particular range indicated by the comparison criterion.)
graphical display unit that shows completion of each item on the electronic checklist, where the graphical display unit shows the status of the aviation sub- system and the operational condition of the sensor if the status of the item on the electronic checklist is incomplete.  (Shaflik: Figs. 2A-2C and ¶[0052]-¶[0063]; Shaflik teaches displaying completion of each item and the descriptions of the system associated with fault condition for incomplete items.  Moreover, CONTEXT DATA_1 and the CONTEXT DATA_2 which include a sensor reading that falls within a particular range indicated by the comparison criterion.  The foregoing teach “operational condition of the sensor”.)

Shaflik further teaches:
a sensor that monitors the status of the aviation sub-system with reference to the item on the electronic checklist;  (Shaflik: Figs. 2A-2C and ¶[0032] and ¶[0057]; Shaflik teaches sensors 112 and monitoring sensor data; and further, displaying CONTEXT DATA_1 and the CONTEXT DATA_2 which include a sensor reading.)

Shaflik is in the same field of endeavor as the present invention, as it is directed to processing avionic checklists.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft checklist system that is capable of automatically indicating checklist items with further monitoring sensor data.  An embodiment of Thomas already teaches performing checklists and displaying sensor data.  Shaflik further provides the additional functionality of monitoring and collecting data from the sensors.  As such, it would have been obvious to one of ordinary skill in the art to combine these teachings because the combination would allow the system to compare sensor reading data.



Regarding claim 2, Shaflik further teaches the system of Claim 1 (as cited above)

Shaflik further teaches:
where the electronic checklist supports an auto checking system that verifies the status of the aviation sub-system and performs a confirmation action automatically if the status of the aviation sub-system is satisfactory.  (Shaflik: ¶[0049]; Shaflik teaches one or more checklist incomplete items can be automatically indicated as complete based on the input received from the system 104, the controls 108, the sensors 112, or the health monitoring system 114.)




Regarding claim 5, Shaflik further teaches the system of Claim 1 (as cited above)

Shaflik further teaches:
where the onboard computer system determines the status of the aviation sub-system by receiving a single input value from the sensor that is compared with a constant pre-determined value.  (Shaflik: Figs. 2A-2C and ¶[0057]; Shafflik teaches CONTEXT DATA_1 and the CONTEXT DATA_2 which include a sensor reading that falls within a particular range indicated by the comparison criterion.  The foregoing teaches a predetermined value since the range will have a top and bottom values.)




Regarding claim 6, Shaflik further teaches the system of Claim 5 (as cited above)

Shaflik further teaches:
where the onboard computer system uses the sensor input value and the constant pre-determined value to make a numerical value comparison.  (Shaflik: Figs. 2A-2C and ¶[0057]; Shafflik teaches CONTEXT DATA_1 and the CONTEXT DATA_2 which include a sensor reading that falls within a particular range indicated by the comparison criterion.)




Regarding claim 9, Shaflik further teaches the system of Claim 1 (as cited above)

Shaflik further teaches:
where the onboard computer system determines the status of the aviation sub-system by receiving a single input value from the sensor that is compared with two constant pre-determined values.  (Shaflik: Figs. 2A-2C and ¶[0057]; Shafflik teaches CONTEXT DATA_1 and the CONTEXT DATA_2 which include a sensor reading that falls within a particular range indicated by the comparison criterion.  The foregoing teaches a predetermined value since the range will have a top and bottom values.)







Regarding claim 10, Shaflik further teaches the system of Claim 9 (as cited above)

Shaflik further teaches:
where the onboard computer system determines the status of the aviation sub-system by receiving a single input value from the sensor that is compared with two constant pre-determined values.  (Shaflik: Figs. 2A-2C and ¶[0057]; Shafflik teaches CONTEXT DATA_1 and the CONTEXT DATA_2 which include a sensor reading that falls within a particular range indicated by the comparison criterion.  The foregoing teaches a predetermined value since the range will have a top and bottom values.)







Regarding claims 11, 12, 15, 16, 19, and 20, these claims recite a method that performs the function of the system of claims 1, 2, 5, 6, 9, and 10; therefore, the same rationale for rejection applies.








Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaflik (US 2021/0292008 A1) hereinafter known as Shaflik in view of Kim (US 2017/0345318 A1) hereinafter known as Kim.

Regarding claim 3, Shaflik teaches the system of Claim 2 (as cited above).

Shaflik does not explicitly teach the limitations of claim 3.

However, Kim teaches:
where a pilot of the aircraft may manually override the automatic confirmation action.  (Kim: ¶[0038]; Kim teaches the ability for a pilot to override automated responsive actions.)

Shafli and Kim are in the same field of endeavor as the present invention, as the references are directed to avionic checklists.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft checklist system that is capable of automatically indicating checklist items as taught in Shaflik with allowing the pilot to override actions as taught in Kim.  Shaflik already teaches automatic indicating of checklist items.  However, Shaflik does not explicitly teach allowing the pilot to override actions.  Kim provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shaflik to include teachings of Kim because the combination would allow the pilot to correct responsive actions, as suggested by Kim: ¶[0038].


Regarding claim 13, this claim recites a method that performs the function of the system of claim 3; therefore, the same rationale for rejection applies.



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaflik (US 2021/0292008 A1) hereinafter known as Shaflik in view of Whitlow (US 2018/0082596) hereinafter known as Whitlow.

Regarding claim 4, Shaflik teaches the system of Claim 1 (as cited above).

Shaflik does not explicitly teach the limitations of claim 4.

However, Whitlow teaches:
where the electronic checklist supports a cross checking system that monitors a verification of the status of the aviation sub-system conducted by a pilot of the aircraft and provides a notification when the verification by the pilot conflicts with the status of the aviation sub-system according to the sensor.  (Whitlow: ¶[0048]; Whitlow teaches determining a conflict between a pilot input and avionics system status and indicating the conflict to the pilot.)
Shafli and Whitlow are in the same field of endeavor as the present invention, as the references are directed to determining the status of avionic systems.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft checklist system that checks status of avionic systems as taught in Shaflik with further determining if there is a conflict between pilot input and sensor data as taught in Whitlow.  Shaflik already teaches determining status of avionic system in a checklist.  However, Shaflik does not explicitly teach determining if there is a conflict between pilot input and sensor data.  Whitlow provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shaflik to include teachings of Whitlow because the combination would allow the pilot to correct actions, as suggested by Whitlow: ¶[0048].


Regarding claim 14, this claim recites a method that performs the function of the system of claim 4; therefore, the same rationale for rejection applies.



Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaflik (US 2021/0292008 A1) hereinafter known as Shaflik in view of Kou (US 2014/0207314 A1) hereinafter known as Kou.



Regarding claim 7, Shaflik teaches the system of Claim 1 (as cited above).

Shaflik does not explicitly teach the limitations of claim 7.

However, Kou teaches:
where the onboard computer system determines the status of the aviation sub-system by receiving a first input value from the sensor that is compared with a second input value from a second sensor.  (Kou: ¶[0111] and ¶[0161]-¶[0162]; Kou teaches determining a conflict between two sensors as a result of a malfunction in the aircraft.  The data is retrieved and displayed to the crew member on display.)


Shafli and Kou are in the same field of endeavor as the present invention, as the references are directed to determining malfunctions in avionic systems using sensor data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft checklist system that determines incomplete checklist items using sensor data as taught in Shaflik with comparing two sensor values to determine a malfunction as taught in Kou.  Shaflik already teaches using sensor data to determine aircraft system malfunction.  However, Shaflik does not explicitly teach comparing two sensor values to determine a malfunction.  Kou provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shaflik to include teachings of Kou because the combination would allow retrieving data from redundant sensors, as suggested by Kou: ¶[0111].






Regarding claim 8, Shaflik in view of Kou teaches the system of Claim 7 (as cited above).

Kou further teaches:
where the onboard computer system uses the first input value and the second input value to make an equivalency comparison.  (Kou: ¶[0111] and ¶[0161]-¶[0162]; Kou teaches determining a conflict between two sensors as a result of a malfunction in the aircraft.  The data is retrieved and displayed to the crew member on display.)





Regarding claims 17 and 18, these claims recite a method that performs the function of the system of claims 7 and 8; therefore, the same rationale for rejection applies.







Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145